Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 limits the linker to 5-15 amino acids. All other aspects of the claim were previously rejected, with Applicant persuasively arguing that those aspects were insufficient to ensure monovalent binding as required by the claim; see arguments filed 6/23/21 and the Examiner’s response to those arguments on 10/22/21.
Thus, the prior art differs in that Bohrmann (WO 2014033074) describes a linker of “at least 15 amino acids” but more particularly 20-50 amino acids (p5 L29-p6 L2). It is Applicant’s position that this length, in combination with the position on the carrier that is critical to create monovalent binding. As previously noted, the prior art teaches the same position but with an overlapping linker length, tending towards longer rather than shorter linker length.
Regarding the §103, the evidence is sufficient to demonstrate unpredictability in linker identity (length, sequence, position) such that Bohrmann, even in combination with other references, tends to teach longer linkers. While the prior art recognized that monovalent binding was preferable, no prior art of record teaches this may be obtained with a linker of 5-15 amino acids. Thus, the §103 rejection previously made of record is still deemed to have been overcome.
Regarding written description, the Examiner set forth many particulars of the linker which might affect its ability to dictate monovalent binding, while Applicant argues that any linker 5-15 amino acids linked to the C-terminal of the light chain is sufficient. The Examiner had objective evidence that 1-30 amino acids was not sufficient in the form of Bohrmann (see record), which also attached the linker at the C-terminal end of the light chain, also taught linker amino acids with small side chains, etc., but did not arrive at monovalent binding. However, the Examiner does not have objective evidence that a linker of 5-15 amino acids which is otherwise the same would suffer the same problems. There is a presumption of an adequate written description and it is the Office’s burden to present evidence or reasons as to why claims fail to meet the written description requirement. The Office has no objective evidence that Applicant’s assertions are untrue. Further, the Office’s supposition that other factors might be required is inadequate on its own to be deemed sufficient to uphold the rejection. As such, since there is no objective evidence to the contrary, the claims are deemed to meet the written description requirement.
Regarding “mutant” vs “variant”, only one term is now used in the claims. Further, transferrin is a well-known protein auxiliary to the invention and the skilled artisan would be apprised of known variants.
Treatment claims no longer include prophylaxis and the diagnostic claims now include an element to differentiate the method from that of treatment; claims are also drawn to specific disorders. As such, the rejections under enablement are withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Weidner/Primary Examiner, Art Unit 1649